Citation Nr: 0433582	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-15 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from June 1963 to June 1967.  

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection is also in effect for left wrist injury 
with traumatic arthritis, rated as 10 percent disabling; and 
dermatophytosis and tinea cruris, each rated as 
noncompensably disabling.

During the course of the current appeal, the RO increased the 
veteran's rating for PTSD from 30 to 50 percent disabling, 
effective January 20, 1999.  However, this is not the 
maximum, and the issue remains on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1. The evidence of record indicates that the veteran's PTSD 
is manifested by GAF which is rarely above 50, with 
persistent hallucinations and intrusive imagery, major 
depression and anxiety, hypervigilance, recently expressed 
suicidal ideation with sporadic memory deficits, intermittent 
inability to perform activities of daily living, frequent 
nightmares, multiple sleep disturbances, increased startle 
response and hostility, continual irritability and virtual 
isolation at home and in his community; he maintains modest 
daily symptomatic control only with the use of multiple 
medications.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

Extensive psychiatric evaluations and outpatient treatment 
reports are in the file for comparative purposes.  The 
veteran has been seen for counseling of a variety of types, 
reports from which are also of record.  

A September 1998 VA progress note showed a Global Assessment 
of Functioning (GAF) score of 60.  The January 1999 notation 
was that the veteran then felt that he should and wanted to 
retire, but was unable to do so financially.  Ongoing 
notations have been made that he has recurrent, often severe 
sleep disturbance with nightmares and flashbacks.

The veteran's prevalent psychiatric diagnosis is PTSD 
although he has shown elements of major depression with 
anxiety.

On a VA examination in September 2001, the examiner did not 
have the file for review.  The veteran reported that he had 
continued his outpatient treatment but had not been recently 
hospitalized for his mental health problems.  He stated that 
he had nightmares and anxiety.  On the day of the 
examination, he was described as emotionally unstable, and 
had an anxious and dysphoric mood.  He was hyper alert and 
his thought content tended to be morbid and obsessive with 
recurrent intrusive recollection of his combat experiences.  
He experienced dissociative hallucinatory flashbacks in which 
his anxiety increased.  He was said to experience sustained 
anxiety attacks but not panic attacks.  Diagnosis was chronic 
and severe PTSD for which he took daily medication.  GAF was 
58.  

Outpatient reports dated in February and April 2003 noted 
that the veteran had been followed regularly and was 
inquiring about what could be done to help him.  He continued 
to take medications.  The veteran said that he had become 
much more depressed, and although he did not have frank 
suicidal or homicidal ideations, he had difficulty feeling 
motivated and felt that he was not getting anywhere in life.  
He took some medication for nervousness and others for 
combating the nightmares.  He had been granted Social 
Security Administration (SSA) benefits but he was still not 
happy as he thought he should be even though no longer 
working.  

The examiner described his PTSD as moderate in severity 
because he was medicated, and noted that this was complicated 
by his depressive disorder.  It was noted that to put him in 
an in-hospital setting to evaluate the PTSD would not be 
humane, since that would require the removal of his 
medications upon which he was dependent for what control he 
had with the symptoms.  An additional trial of Wellbutrin was 
to be instigated for the depression.  GAF was 57, 55 for the 
past 6 months.

On VA examination in October 2003, the veteran was 
interviewed and his file was available to the examiner.  He 
said that he had decreased sleep with initial, middle and 
terminal insomnia.  He had nightmares from 3-4 times a week 
and would awaken sweating and felt tired in the morning.  He 
had on another occasion noted that he sometimes would 
inadvertently strike his wife when sleeping because of the 
dreams.  He had nightmares about the Vietnamese people 
getting killed and dead bodies with the smell also present in 
his dreams.  He complained of anxiety and feeling anxious all 
the time.  He said he was so worried over the last year that 
he had lost weight; he reported intrusive memories from 
Vietnam and accordingly, had trouble going to group therapy.  
Events reminded him of Vietnam all of the time, i.e., sirens, 
cars backfiring, airplanes, etc.  He said he was unable to do 
chores around the house and was very limited in any 
activities because of his anxiety and shaking.

He complained of hypervigilance and said that he would sit 
with his back to the wall where he could see the door.  He 
watched because he felt that someone would come in and hurt 
him.  He had avoidance behaviors and did not watch war movies 
and was mostly by himself.  He said that the mental problems 
had very much impaired his relationships at home and that he 
had very few friends and was socially very isolated.  He did 
not trust people.  His affect was said to be markedly 
restricted and he had chronically dysphoric mood.  He had 
depressed mood, lack of interest, poor motivation and poor 
energy level.  GAF was 50; the diagnosis was severe PTSD with 
major depression in partial remission.

Outpatient reports later showed that he was seen after 
running out of medication which had precipitated more severe 
symptoms.  He said that sometimes he had suicidal ideation 
but none in the past month.  He continued to have nightmares 
and anxiety attacks.  

The veteran is now in receipt of SSA benefits; disabilities 
cited therein include his wrist and PTSD as well as back 
problems.

A follow-up report recently submitted by the veteran, dated 
in June 2004, was to the effect that he experienced an easy 
startle response, recurrent nightmares, difficulty with going 
to sleep and staying asleep, not being able to relax, social 
isolation and avoidance of others, and his GAF continued to 
be in the low 50's.  He continued to take several medications 
and remained in regular counseling.  On examination, he 
appeared to be greatly fatigued to the extent that he almost 
seemed to have psychomotor retardation.  His thought content 
was extremely obsessional due to the recurrent intrusive 
recollections of his combat experiences.  Diagnosis was PTSD, 
chronic and severe, with underlying avoidant personality 
traits.  GAF was 51.

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.    

The Board notes that the veteran's record shows that he is 
clearly no longer able to fulfill work obligations to himself 
and his employers.  He no longer has the capacity to function 
physically within the work environment or the ability to 
concentrate or otherwise function mentally to handle the 
tasks at hand.  He has become increasingly dependent upon 
medications to abate the mental health symptoms.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 50 most of the time. 

The veteran has low self esteem; and behaves with hostility 
and increasingly antisocial mannerisms.  He has regular and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened, paranoid and irritable.  

Recently, he has developed suicidal ideation and is otherwise 
not in touch with his surroundings.  He is estranged from his 
community, staying at home and doing pretty much nothing, all 
of which causes stress and compounded self-deprecation. 

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what 
little remains of his fragile family life.  His social 
interactions are nil.  

The Board is grateful for insightful communications that have 
been provided by his counselor, as well as VA psychiatrists 
and psychologists, including those who see him regularly.  
These have shed enormous light onto his overall situation and 
mental health status.  

The veteran is hypervigilant and has a variety of sleep 
disturbances, which among other things, exhaust him, so he 
awakens more tired than when he went to sleep, and in 
essence, render him more nearly than not totally impaired in 
his social environment.  Occupationally, he is now to the 
point where he cannot work, an opinion which is fully 
reflected in the grant of SSA benefits, cited to be in part 
due to his PTSD. 

 The Board finds that even without the other orthopedic 
problems, including his service-connected wrist disability, 
the PTSD and depression, alone, would render him unable to 
find and retain work.

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.





ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



